Upon consideration of defendant's Motion for Appropriate Relief, the State's response thereto, and the subsequent responses of the parties, the Court enters the following order:
Defendant shall have to and including 21 March 2005 to file and serve a brief in support of the motion, and the State shall have fifteen days after the filing of defendant's brief to file and serve a brief in response thereto. The parties shall be entitled to argue the motion when the case is called for oral argument.
By order of the Court in Conference, this 4th day of March, 2005.